Anderson, J.,
delivered the opinion of the court.
This is a suit by the appellee, W. N. Cartledge, as sheriff and tax collector of Webster county, against C. C. Crow, the appellant, for taxes alleged to be due the state by the appellant for the privilege of conducting a “railroad eating house. ’ ’ There was a judgment in the court below in favor of the appellee, from which the appellant prosecutes'this appeal.
The agreed facts are: That for six months, from No-, vember 1, 1908, to May 1, 1909, the appellant owned and conducted a hotel in the town of Mathiston, in Webster county, at the junction of the Southern Railway and the Mobile, Jackson & Kansas City Railway, two trunk lines of railroad, at which, from November 1, 1908, to May 1, 1909, one passenger train stopped daily to allow its passengers to take their meals, and from March 1, 1909, to *283May 1, 1909, two passenger trains stopped daily for that purpose. That neither railroad had any interest in the hotel or received any rental therefrom, or any portion of the profits arising from the business. That appellant had not paid the privilege tax required by section 3855, Code 1906. This section provides a privilege tax of one hundred and twenty-five dollars per annum “on each railroad eating house, where two or more passenger trains, running on what is known as through trunk lines, stop daily for meals,” and-fifty dollars per annum “where only one such train stops daily for meals,” and that such houses “may be licensed for less than one year by paying the proportion of annual privilege with ten per cent added, but the license must be the multiple of five dollars of not less than above specified.” This suit was instituted on the 22d of- April, 1909, and the judgment appealed from was rendered in December, 1909, while section 3855, Code 1906, was in force. This section was brought forward into, chapter 94, p. 63, Laws 1910, and amended by the following being added thereto: “But this shall apply only to hotels belonging to a railroad, or railroads, or to hotels from which the railroad receives a rental, or part of the profits arising from the keeping of such hotels.” By this amendment, so much of section 3855 as required privilege taxes of persons conducting railroad eating houses not owned by any railroad, or in the business of which', no railroad had any interest, was .repealed. There is no provision in chapter 94, Laws 1910, nor is there any general statute, saving to the state its rights under section 3855.
It is contended for the appellant that in this state of case the repeal of section 3855 abrogated the right of the state to collect any privilege taxes due thereunder. The effect of a repealing statute of this character is to abrogate the repealed statute 'as completely as if it had never been passed. It is considered as a law which never existed, except for suits which were commenced and con-*284eluded while the repealed law was in force. By the repeal, the right to collect the unpaid tax was taken away, whether suit was pending therefor or not. The cause of action was taken away, and the suit must end. Bradstreet Co. v. City of Jackson, 81 Miss. 233, 32 South. 999.
There is no question here of legislation violating the constitutional inhibition against impairing the obligation of contracts. Taxes are not due by virtue of any contract. Reversed and cause remanded.